DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on July 29th, 2020, October 27th, 2020, and Jan. 05th, 2021 are all in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 14/841,654 last filed on September 14th, 2020 with respect to the comments from the pre-appeal brief conference request and the claim set filed from March 02nd, 2020. 
Claims 16 was amended.
Claims 1-22 remain pending and have been examined, directed to sticky service sessions in a datacenter.

Based upon the latest filed response from the pre-appeal brief conference and the decision to re-open prosecution, the examiner has since reviewed the filed specifications and updated the search and applied a new combination of references that would teach and/or suggest of the claimed concept(s).  

Independent claims 1, 10, 16, and 18 with its various variations were all reviewed and addressed.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20140092906 A1 to Kandaswamy et al. (referred to hereafter as “Kandaswamy”) in view of U.S. Patent No. 6,826,694 B1 to Dutta et al. (referred to hereafter as “Dutta”).

As to claim 1, Kandaswamy discloses a non-transitory machine readable medium storing a service processing module for execution on a host computer on which a source compute node (SCN) also executes, the service processing module comprising sets of instructions for:
identifying a first data message along an egress datapath of the SCN on which data messages transmitted by the SCN are sent out of the host computer (Kandaswamy discloses of an overall interconnection communication system involving one or more clusters of service node(s) to handle various incoming user requests.  The system is able to identify and track egress request messages sent by a switch (20), after having received the request from a client, to a service node (e.g., 24(1)) with a servicing cluster, e.g., Kandaswamy: ¶¶ [0033], [0021], and Figures 1-3);
establishing a connection session with a service node that needs to receive a data message flow associated with the first data message (switch (20) can establish a ;

Kandaswamy alone does not expressly further disclose of:
extracting and storing a session parameter from a datagram of a second data message that is provided by the SCN or the service node during the connection session (Examiner’s Note: This step could be referring to either direction, to or from, between like the switch (20) and a servicing node (24(1)).
Kandaswamy discloses in an embodiment with respect to Figure 5 of how a tagging mechanism works, such that information from the packets are read and/or modified, such as with a tag, like a member identifier, so that packets related to the same task are forwarded to the same servicing node.  While Kandaswamy discloses of being able to identify the packet header information that contains information like the 5-tuple information, and separately also discloses of a client’s request with a HTTP header and a URL portion, it is not expressly clear that the URL portion of the request is identified and interpreted as the datagram/payload portion, nor that the URL portion is extracted and used for relaying subsequent packets (e.g., Kandaswamy: ¶¶ [0024], [0027], [0051], [0057-58] and Figure 5).
Dutta more expressly discloses about the packets within a client’s request(s), and how each packet contains a header and a payload (or datagram) portions.  Dutta further explains how packets can be routed based upon rules, and in certain embodiments, based upon the contents of the packets or the nth degree domain name.  These rules ; and 
using the stored session parameter to relay subsequent data messages from the SCN to the service node (Following the above example(s) and interpretation(s), Kandaswamy in view of Dutta’s incorporated teachings, would effectively disclose of an overall system that can store the extracted data information from checking the header and payload portions and use that data for routing subsequent packets (e.g., Kandaswamy: ¶¶ [0027] and [0059] and Dutta: col. 2, ln. 7-9 and 54-67, and col. 3, ln. 1-2, 19-25, 30-50, and 56-60).
Based upon Dutta’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Dutta’s teachings of checking the payload portions in combination with checking header portion information, all within Kandaswamy’s overall system and teachings.  The resulting combined system would allow for more unique rules or conditions for routing the packets which can translate into intelligent or smart routing as well as having impacts on caching and performance with subsequent packet routing and retrievals.

As to claim 2, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein 
the connection session is a Layer 4 (L4) connection session (TCP/IP and/or UDP/IP are disclosed and being utilized, which would be L4 connections, e.g., Kandaswamy: ¶ [0038]); and
the second data message is a packet comprising a packet header with Layer 3 (L3) and L4 parameters and a payload that is the datagram from which the session parameter is extracted (TCP/IP protocol and IP addressing are indicative of L3 and L4 parameters, along with client’s URL requests which contains a header and a payload/datagram portion.  Following claim 1, Kandaswamy in view of Dutta’s incorporated teachings more expressly explains how a client’s request with a URL can be separated out as a header and a payload portion, e.g., Kandaswamy: ¶¶ [0024], [0038], and [0058-59] and Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings.

As to claim 3, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 2, wherein the session parameter is a session identifier (Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses of various parameters that can act as an identifier coming from the payload portion, such as a member identifier of some sort, e.g., Kandaswamy: ¶¶ [0024] and [0056-57] and Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings.

As to claim 4, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 3, wherein the session identifier is provided by the service node and the second data message is a message sent by the service node (Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses with respect to the transmissions back and forth, that a service node having received the request from a switch, can identify and provide information regarding an appropriate server or application to handle the request, that information would be passed back to the switch, which would be a second message, e.g., Kandaswamy: ¶ [0024] and Figure 2, step 44).

As to claim 5, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 3, wherein: 
the session identifier is a secure session identifier that is based on a session key generated by the service node (Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses that between examining all of the information the header and the payload portions, the service node can further identify and generate a unique key related to the one or more packet of a particular unique task or session, such as coming up with a member identifier tag that can be applied to the packet(s).  The member identifier can be mapped to a specific port for subsequent routing e.g., Kandaswamy: ¶¶ [0049], [0056-57], and [0059] and Dutta: col. 3, ln. 30-50, and 56-60); and 
the set of instructions for using the stored session parameter comprises a set of instructions for providing the secure session identifier for a subsequent data message in order to allow the service node to forego generating another session key (the member identifier gets associated to a specific routing port, which is stored within a tag-to-flow mapping table, e.g., Kandaswamy: ¶¶ [0049], [0056-57], and [0059] and Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings.

As to claim 6, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 2, wherein the session parameter is a filename and the second data message is a message sent by the SCN (Kandaswamy discloses of multiple packets/messages sent by a switch to the servicing node(s), which would include a second packet or message at the very least (e.g., Kandaswamy: ¶¶ [0057-59]).  And, while Kandaswamy generally discloses of clients’ request as an URL (e.g., Kandaswamy: ¶ [0024]), Kandaswamy does not expressly explain how an URL can be parsed to identify a particular parameter and/or filenames, to be used to relay the routing.
Once again, Dutta more expressly discloses that the payload portion includes the identifier of a file (or a filename and directory information) which is a part of the client’s URL request(s) (e.g., Dutta: col. 3, ln. 30-50, and 56-60).
.

As to claim 7, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 6, wherein the set of instructions for extracting the filename comprises a set of instructions for extracting the filename from a URI (Uniform Resource Identifier) that is specified in the second data message (Following claims 1, 2, and 6, once again while Kandaswamy does not expressly further disclose of extracting filenames from an URI/URL, Dutta more expressly discloses of being able to identify and extract a filename from an URI portion of a URL (e.g., Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings).

As to claim 8, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the first data message is a request from the SCN to establish a connection session with the service node (similar to claim 1, the switch (20) can establish a connection with a service node (e.g., 24(1)) within a cluster to pass along a first request that came from a client, e.g., Kandaswamy: ¶¶ [0033], [0021], [0052] and Figures 1-3).

claim 9, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the set of instructions for establishing a connection session comprises a set of instructions for performing a three-way Transport Control Protocol / Internet Protocol (TCP/IP) handshake with the service node (e.g., Kandaswamy: ¶ [0024]). 

As to claim 10, see the similar rejection of claim 1, with the additional variation of the 3-way handshaking as Kandaswamy also further discloses of …establishing a connection session with the SCN by performing a three-way Transport Control Protocol / Internet Protocol (TCP/IP) handshake with the SCN (the 3-way handshake is performed between the client, the intermediary component(s), like the switch and the service node, and then the server/application at the back-end, e.g., Kandaswamy: ¶¶ [0024], [0038], and [0043-44]).

As to claim 11, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 9, wherein
the second data message comprises a header and a payload (the second packet or message is just like any other packet, with a header portion and a payload portion, (e.g., Kandaswamy: ¶¶ [0024], [0046-47], and [0058-59]).
The concept of a payload portion is further supplemented from Dutta’s teachings and examples as the latter portion of the client’s URL request would be considered the payload portion (e.g., Dutta: col. 3, ln. 30-50, and 56-60); 
the connection session is established so that for the second data message, the service processing module extracts the header, examines the payload to extract the session parameter, and re-encapsulated the datagram with another header before relaying the packet to the SCN or the service node (Kandaswamy discloses of a tagging functionality performed by one or more component modules, which can be hardware application specific integrated circuits (ASIC)  or firmware implemented within a switch or servicing node.  Kandaswamy further explains that the tagger module/component can read and identify where the packet needs to go and make changes to the header to redirect the packet, such as to a specific servicing node.  Therefore, it would have been obvious that this tagger module/component can be implemented within a switch (20) for example, before it sends the packet(s) to the servicing node(s), e.g., Kandaswamy: ¶¶ [0045] and [0059]); and 
the session parameter extracted from the examined payload (once again, based upon Dutta’s incorporated teachings, the data parameter would be the latter portion of the URL, such as some filename or directory for retrieving the actual content(s), e.g., Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings).

As to claim 12, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the SCN is a virtual machine or a container (the whole system can be implemented as a virtual environment, which .

As to claim 13, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the set of instructions for extracting the session parameter comprises a set of instructions for extracting the session parameter from a plurality of datagrams of a plurality of data messages including the second data message, said plurality of datagrams exchanged between the SCN and the service node during the connection session (Kandaswamy in view of Dutta’s incorporated teachings further discloses of a client’s request with a URL within the HTTP request which is extracted and identified and is needed to direct the request via the switch and onto the servicing nodes and/or the servers, e.g., Kandaswamy: ¶¶ [0024], [0046], [0051], and [0058-59] and Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings).

As to claim 14, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1,
wherein the service node is a first service node and the first data message is a service request for a service action performed by a group of service nodes including the first service node (service node(s) 24-1 through 24-m, e.g., Kandaswamy: ¶¶ [0024], [0027], [0051], and [0057-58]), 
wherein the service module further comprises a set of instructions for selecting, for each service request for the service action, a service node in the service node group (e.g., Kandaswamy: ¶¶ [0024], [0027], [0051], and [0057-58]), 
wherein the set of instructions for using the stored session parameter comprises sets of instructions for extracting the session parameter from a datagram of a subsequently received data message, identifying the first service node as a service node that previously processed a similar service request, and forwarding a subsequent service request associated with the subsequently received data message to the first service node (similar to what was described and established in claim 1, Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses of identifying and extracting data/parameter(s) from the payload/datagram portion of a client’s request, and having identified the packet(s) belong to a similar service request or session, the packet(s) would be routed/handled by the same servicing node, e.g., Kandaswamy: ¶¶ [0024], [0027], [0051], [0057-58] and Dutta: col. 3, ln. 30-50, and 56-60).
See the previously stated reasons for combining Dutta within Kandaswamy’s overall system and teachings.

As to claim 15, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the set of instructions for selecting the service node comprises a set of instructions for selecting a service node in the service node group based on a set of load balancing criteria and based on stored session parameters (e.g., Kandaswamy: ¶¶ [0032] and [0049]). 

As to claim 16, Kandaswamy in view of Dutta further discloses a method of performing a service on data messages associated with a source compute node (SCN) executing on a host computer, the method comprising: 
at a service processing module (tagger 26 or tagging module/component(s) can be implemented within various systems/components, e.g., Kandaswamy: ¶ [0045]) executing on the host computer:
identifying a first data message along an egress datapath of the SCN on which data messages transmitted by the SCN are sent out of the host computer, wherein the SCN is the source of the first data message (see the similar corresponding rejection from claim 1 as Kandaswamy discloses of a tagging component/mechanism that acts upon the packets/messages as they are traveling to and from a “source” like the switch.  The tagger would tag and help identify the outgoing packets and direct the routing to the appropriate or corresponding servicing nodes, e.g., Kandaswamy: ¶¶ [0045], [0056-57], and [0059] and Figure 5);
establishing a layer-4 connection session with a service node that needs to receive a data message flow associated with the first data message (TCP/IP session is a layer 4 connection, e.g., Kandaswamy: ¶¶ [0021], [0024], and [0038]);
extracting and storing a session parameter from a datagram of a second data message that is provided by the SCN or the service node during the connection session (see the similar corresponding rejection from claim 1 as Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses of this limitation feature); and 
using the stored session parameter to relay subsequent data messages from the SCN to the service node (see the similar corresponding rejection from claim 1 as Kandaswamy in view of Dutta’s incorporated teachings more expressly discloses of this limitation feature).

As to claim 17, see the similar corresponding rejection of claim 11.

As to claim 18, see the similar corresponding rejections of claims 1, 10, and 16.

As to claim 19, Kandaswamy in view of Dutta further discloses the method of claim 18, wherein the subsequent data messages are messages sent by the SCN (Kandaswamy Figure 2 provides an example of the packets or messages going to and from the switch and a servicing node, e.g., Kandaswamy: Figure 2, step 42 leaving the switch, acting as a “source”).

As to claim 20, Kandaswamy in view of Dutta further discloses the method of claim 18, wherein the subsequent data messages are messages sent to the SCN (similar to claim 19, Kandaswamy Figure 2, step 44, 52, or 56 are subsequent message sent back to the switch).

As to claim 21, Kandaswamy in view of Dutta further discloses the method of claim 16, wherein the service processing module identifies the first data message before the data message reaches a software forwarding element on the host computer (Following claim 16/1, the tagger or tagging module/component(s) would identify the first packet(s)/message(s) and act upon them before passing it along to another forwarding element/component, as the packet(s)/message(s) gets routing onwards, e.g., Kandaswamy: ¶¶ [0045], [0056-57], and [0059] and Figure 5).

As to claim 22, Kandaswamy in view of Dutta further discloses the non-transitory machine readable medium of claim 1, wherein the identified first data message is transmitted by a virtual network interface (VNIC) of the SCN (Kandaswamy discloses that the whole environment can be virtually implemented, which means that it would have been obvious under a § 103 consideration, the virtual switches and other components within the environment would include the network interfaces/ports, e.g., Kandaswamy: ¶¶ [0020] and [0038-44]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2015/0124840 A1 to Bergeron, Mathew R.
10,341,427 B2 to Jalan et al.
10,212,071 B2 to Kancheria et al.
2007/0291773 A1 to Khan et al.
2013/0163594 A1 to Sharma et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Xiang Yu/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455